Citation Nr: 1540237	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  13-33 701A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for treatment provided at Mayo Clinic Health System from September 2, 2013, to September 6, 2013. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from June 1964 to May 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 decision of the Department of Veterans Affairs (VA) medical center in Gainesville, Florida. 


FINDINGS OF FACT

The Veteran had treatment at Mayo Clinic Health System from September 2, 2013, to September 6, 2013, but has coverage under Medicare parts A & B.  


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement for unauthorized medical services for treatment provided at Mayo Clinic Health System from September 2, 2013, to September 6, 2013, have not been met.  38 U.S.C.A. §§ 1725, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.120-17.132, 17.133, 17.1000-17.1008, (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks reimbursement for emergency treatment at a non-VA hospital provided in September 2013.  He is not service-connected for any disabilities, so this appeal was considered under 38 U.S.C.A. § 1725.  It was denied below because the Veteran has other insurance. 

I. Due Process

As an initial matter, the Board finds that all due process requirements under claims for payment or reimbursement of medical expenses have been met.  First, the Veteran was notified September 2013 of the reasons for the disallowance and of the right to initiate an appeal to the Board.  See 38 C.F.R. §§ 17.132, 17.133.  Moreover, he was provided a statement of the case (SOC), pursuant to 38 C.F.R. § 19.29.  See id.  He was also sent a VCAA notice letter in November 2013, which informed him of the information and evidence necessary to substantiate a claim for VA benefits.  See 38 U.S.C.A. § 5103.  Finally, he was offered, but declined, his right to a hearing before the Board.  38 C.F.R. § 20.700.  Because there is no material dispute that the Veteran has other insurance, which is the legal reason the claim was denied, there is no reasonable possibility that any further assistance in gathering evidence would aid the Veteran in the prosecution of this appeal.  

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II. Analysis

A. Applicable Law

Payment or reimbursement under 38 U.S.C. 1725 for emergency treatment (including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the patient is discharged)) will be made only if all of the following conditions are met:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center); 

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter r 17 within the 24-month period preceding the furnishing of such emergency treatment; 

 (e) The veteran is financially liable to the provider of emergency treatment for that treatment; 

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the veteran's liability to the provider; and 

(h) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728  authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

See 38 C.F.R. § 17.1002. 
 
B. Discussion

Here, the appeal must be denied as the evidence of record confirms that the Veteran has coverage under another health-plan.  Specifically, the Agency of Original Jurisdiction confirmed coverage under Medicare parts A & B.  Because the information supplied shows that he has Medicare, the applicable laws and regulations preclude an award of this appeal.  See 38 C.F.R. § 17.1002(f) (2014). 

ORDER

Payment or reimbursement of unauthorized medical expenses for treatment provided at Mayo Clinic Health System from September 2, 2013, to September 6, 2013, is denied. 




____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


